ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Kellogg Brown & Root Services, Inc.          )      ASBCA No. 59557
                                             )
Under Contract No. DAAA09-02-D-0007          )

APPEARANCE FOR THE APPELLANT:                       Jason N. Workmaster, Esq.
                                                     Covington & Burling LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     E. Michael Chiaparas, Esq.
                                                     DCMA Chief Trial Attorney
                                                    Srikanti Schaffner, Esq.
                                                     Trial Attorney
                                                     Defense Contract Management Agency
                                                     Carson, CA

                                ORDER OF DISMISSAL

      The dispute which is the subject of the appeal having been settled, the appeal is
hereby dismissed with prejudice.

       Dated: 1 September 2015




       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59557, Appeal of Kellogg Brown &
Root Services, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals